  Case 3:17-cv-01930-B Document 109 Filed 11/20/19                 Page 1 of 4 PageID 3852




UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

EXXON MOBIL CORPORATION;
EXXONMOBIL DEVELOPMENT COMPANY;
and EXXONMOBIL OIL CORPORATION,

                         Plaintiffs,

           - against -

STEVEN MNUCHIN, in his official capacity as
                                                       No. 3:17-cv-1930
the Secretary of the United States Department of
the Treasury; ANDREA M. GACKI, in her offi-            The Honorable Jane Boyle
cial capacity as the Director of the United States
Department of the Treasury’s Office of Foreign
Assets Control; and UNITED STATES
DEPARTMENT OF THE TREASURY’S
OFFICE OF FOREIGN ASSETS CONTROL,

                         Defendants.


    PLAINTIFFS’ REQUEST FOR ORAL ARGUMENT ON THEIR MOTION FOR
  SUMMARY JUDGMENT AND DEFENDANTS’ CROSS-MOTION FOR SUMMARY
                             JUDGMENT

       Pursuant to Rules I.I and II.F of this Court’s procedures, Plaintiffs Exxon Mobil

Corporation, ExxonMobil Development Company, and ExxonMobil Oil Corporation

(collectively, “ExxonMobil”) respectfully submit this request for an oral argument on Plaintiffs’

Motion for Summary Judgment (Dkt. No. 89) and Defendants’ Cross-Motion for Summary

Judgment (Dkt. No. 95).

       ExxonMobil has conferred with opposing counsel regarding proposed oral argument dates.

All parties are available on January 7 and January 8, 2020. Further, the parties wish to notify the

Court that counsel for Defendants, Leslie Cooper Vigen, is subject to upcoming medical travel
  Case 3:17-cv-01930-B Document 109 Filed 11/20/19         Page 2 of 4 PageID 3853




restrictions and will not be available for oral argument for an extended period after

January 22, 2020.

Dated: November 20, 2019

                                        /s/ Nina Cortell

                                        Shannon Ratliff
                                        State Bar No. 16573000
                                        sratliff@ratlifflaw.com
                                        Davis, Gerald & Cremer
                                        600 Congress Avenue, Suite 3100
                                        Austin, TX 78701
                                        (512) 493-9600
                                        Fax: (512) 493-9625

                                        Nina Cortell
                                        State Bar No. 04844500
                                        nina.cortell@haynesboone.com
                                        Haynes & Boone, LLP
                                        2323 Victory Avenue, Suite 700
                                        Dallas, TX 75219
                                        (214) 651-5579
                                        Fax: (214) 200-0411

                                        Neil H. MacBride
                                        District of Columbia Bar No. 439137
                                        neil.macbride@davispolk.com
                                        Davis Polk & Wardwell LLP
                                        901 15th Street, N.W.
                                        Washington, DC 20005
                                        (202) 962-7030
                                        Fax: (202) 962-7118
                                        Admitted pro hac vice

                                        Antonio J. Perez-Marques
                                        New York Bar No. 4168571
                                        antonio.perez@davispolk.com
                                        Davis Polk & Wardwell LLP
                                        450 Lexington Avenue
                                        New York, NY 10017
                                        (212) 450-4559
                                        Fax: (212) 701-5559
                                        Admitted pro hac vice


                                          2
Case 3:17-cv-01930-B Document 109 Filed 11/20/19    Page 3 of 4 PageID 3854




                                  Kannon K. Shanmugam
                                  District of Columbia Bar No. 474304
                                  kshanmugam@paulweiss.com
                                  Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                  2001 K Street, N.W.
                                  Washington, DC 20006
                                  (202) 223-7300
                                  Fax: (202) 204-7397
                                  Admitted pro hac vice

                                  Patrick J. Conlon
                                  Exxon Mobil Corporation
                                  State Bar No. 24054300
                                  patrick.j.conlon@exxonmobil.com
                                  22777 Springwoods Village Parkway
                                  Spring, TX 77389
                                  (832) 624-6336
                                  Admitted pro hac vice

                                  Attorneys for Exxon Mobil Corporation,
                                  ExxonMobil Development Company, and
                                  ExxonMobil Oil Corporation




                                   3
  Case 3:17-cv-01930-B Document 109 Filed 11/20/19                Page 4 of 4 PageID 3855




                                CERTIFICATE OF SERVICE

       This is to certify that on this 20th day of November 2019, a true and correct copy of the

foregoing document was filed electronically via the CM/ECF system, which gave notice to all

counsel of record pursuant to Local Rule 5.1(d).


                                              /s/ Nina Cortell
